 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ISRAEL IGLESIAS,                                   No. 2:19-cv-1055 CKD P
12                      Plaintiff,
13           v.
14   JOHN M. DOWBACK, et al.,                           ORDER
15                      Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. In his complaint, plaintiff alleges violations of his civil rights by defendants. The

19   alleged violations took place in Calaveras County, which is part of the Fresno Division of the

20   United States District Court for the Eastern District of California. See Local Rule 120(d).

21           Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

22   division of a court may, on the court’s own motion, be transferred to the proper division of the

23   court. Therefore, this action will be transferred to the Fresno Division of the court

24           Good cause appearing, IT IS HEREBY ORDERED that:

25           1. This action is transferred to the United States District Court for the Eastern District of

26   California sitting in Fresno; and

27           2. All future filings shall reference the new Fresno case number assigned and shall be

28   filed at:
                                                        1
 1                          United States District Court
                            Eastern District of California
 2                          2500 Tulare Street
                            Fresno, CA 93721
 3
     Dated: June 14, 2019
 4                                                    _____________________________________
                                                      CAROLYN K. DELANEY
 5
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9
     1/bh
10   igle1055.22

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
